DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 16 and 18-20, in the reply filed on 19 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner.  This is not found fully persuasive because the large number of combinations of genetic markers would require different scopes of prior art search. Concerning Applicant’s argument that claim 3 is directed to the selected species is persuasive, thus claim 3 is rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 July 2022.
The Examiner’s acknowledges Applicants argument concerning the generic claim 1. If claim 1 is found allowable, then rejoinder will be considered.
Drawings
The drawings are objected to because color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	The Examiner notes that the Petition filed under 37 CFR 1.84(a)(2) on 14 August 2020 was dismissed the decision mailed on 10 June 2021.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1, line 2, “priority to” should read -- benefit of -- in referring to the Provisional Application.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 24, paragraph 0086. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1-3 and 19 are objected to because of the following informalities:  The instant claims are inconsistent with respect to the limitation “stevia/stevia plant”. The Examiner suggests -- Stevia rebaudiana -- for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a Stevia plant, a part thereof, comprising a combination of genetic marker sites as found in cultivars A01, A03, A05, A06, A07 and A08 in Table 8 on page 34 of the Specification. This judicial exception is not integrated into a practical application because the instant Specification is silent on how cultivars A01, A03, A05, A06, A07 and A08 were made/produced and in the last line on page 4 of Application 16/358,436 (incorporated in its entirety by reference) it is implied that the claimed plant(s) are sourced from China. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Specification does not clearly teach that the claimed plant was changed from what would have been found in nature.
	The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). In the instant case Applicant appears to teach inherent features of naturally occurring Stevia rebaudiana plants without significantly more than the judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, last line, it is unclear if the genetic marker sites in the proviso clause are both required (and) or if they are recited as alternatives (or). Hence, the metes and bounds of the claims are unclear because those claims that depend from claim 1 do not overcome the indefiniteness of the claim(s) they depend from.
	Claim 16 is indefinite because it is unclear if each of the plant parts must comprise the allele combination of the plant of claim 1. This is particularly an issue with ovules and seeds, for example. Hence, the metes and bounds of the claim is unclear.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a stevia plant comprising an allele combination at specific genetic marker cites.
	Applicant describes a marker genotyping of cultivars A01, A03, A05, A06, A07 and A08 in Table 1 on page 34, and a very limited number of characteristics of said cultivars in Table 1 on page 15 of the instant Specification.
	Applicant does not describe the very broad genus of stevia plants as presently claimed. The claims are directed to 62 + 2 (elected) variations, but Applicant only describes 6 species of the claimed invention. Further, Applicant does not describe any functional relationship between the recited structure(s).
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Claims 1-3, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cultivars A01, A03, A05, A06, A07 and A08 (if a deposit of biological material is made), does not reasonably provide enablement for any stevia plant comprising the allele combinations as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Applicant teaches the selected marker genotype of cultivars A01, A03, A05, A06, A07 and A08 in Table 8 on page 34 of the Specification.
	Applicant does not teach a predictable method by which one of skill in the art can make stevia plants with the allele combinations at the enumerated genetic marker cites of the claims without undue trial and error experimentation. In fact, Applicant in the instant Application does not teach how cultivars A01, A03, A05, A06, A07 and A08 were produced. In Wyeth v. Abbott Laboratories, 107 USPQ2d 1273, at 1276-1277 (Fed. Cir. 2013), the court teaches that, the specification…discloses only a starting point for further iterative research in an unpredictable and poorly understood field, the resulting need to engage in a systematic screening process for each of the many rapamycin candidate compounds is excessive experimentation. The court thus held that there is no genuine dispute that practicing the full scope of the claims, measured at the filing date, required undue experimentation.
Conclusion
No claims are allowed.
The claims appear to be free of the prior art which does not teach the recited genetic markers, with the exception of Singh et al (2017) who teach markers UDP85C2 and UDP74G1 (non-elected) on page 5, 2nd paragraph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663